Title: To Thomas Jefferson from Samuel Latham Mitchill, 12 April 1802
From: Mitchill, Samuel Latham
To: Jefferson, Thomas


            Sir
              Capitol, April 12. 1802
            Permit me to offer you the inclosed Letter which I received by yesterday’s Mail from Albany. I suspect from what Mr. L’Hommedieu has written to me, that the Conversation about an Association of Agricultural Societies which I heard from you, some time ago, has given rise to that Communication. In the absence of the President of the New York Society Mr. Livingston in France, the functions of that place are performed by the Vice-President Mr. L’H. I am Sir; yours with great Respect
            Saml L Mitchill
          